UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6291


QUINTIN IRVING BROWN,

                        Petitioner - Appellant,

          v.

HAROLD   W.  CLARKE,     Director,   Virginia     Department   of
Corrections,

                        Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Henry Coke Morgan, Jr.,
Senior District Judge. (2:13-cv-00198-HCM-LRL)


Submitted:   April 24, 2014                 Decided:   April 29, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Quintin Irving Brown, Appellant Pro Se. James Milburn Isaacs,
Jr., OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Quintin      Irving      Brown         seeks    to       appeal     the       district

court’s       order    adopting       the    recommendation                of    the    magistrate

judge       and    denying       relief      on       his     28     U.S.C.       § 2254       (2012)

petition.         The order is not appealable unless a circuit justice

or    judge       issues    a    certificate          of    appealability.               28    U.S.C.

§ 2253(c)(1)(A) (2012).               A certificate of appealability will not

issue       absent     “a       substantial       showing          of      the    denial       of     a

constitutional         right.”          28       U.S.C.       § 2253(c)(2).              When       the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating            that    reasonable          jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                     Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El       v.    Cockrell,          537    U.S.       322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                       Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Brown has not made the requisite showing.                                   Accordingly, we

deny    a    certificate         of   appealability            and      dismiss        the    appeal.

We dispense         with    oral      argument        because        the    facts       and     legal



                                                  2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3